                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

L&M COMPANIES, INC. AND                    §
PALUMBO FOODS, LLC,                        §
                                           §
              Plaintiffs,                  §      CIVIL ACTION NO. 5:19-cv-27-D
                                           §
vs.                                        §
                                           §
UNIQUE FOOD COMPANY, INC.,                 §
LOUIS J. DEANGELIS, BEYERLYA.              §
DEANGELIS, LOUIS J. DEANGELIS,             §
JR., GINA D. BISSETTE, AND                 §
BISSETTE BROTHERS, LLC,                    §
                                           §
              Defendants.                  §


D&T BROKERAGE, INC.,                       §
                                           §
              Intervening Plaintiff,       §
                                           §
vs.                                        §
                                           §
UNIQUE FOOD COMP.A.NY, INC.,               §
LOUIS J. DEANGELIS, BEYERLYA.              §
DEANGELIS, LOUIS J. DEANGELIS,             §
JR., GINA D. BISSETTE, AND                 §
BISSETTE BROTHERS, LLC,                    §
                                           §
              Defendants.                  §


      ORDER GRANTING INTERVENING PLAINTIFF D&T BROKERAGE INC.'S
         AMENDED NOTICE OF JOINDER IN MOTION FOR TEMPORARY
           RESTRAINING ORDER AND MOTION FOR PRELIMINARY
               INJUNCTION WITHOUT NOTICE PURSUANT TO
                         RULE 65, FED.R.CIV.P


       Before the Court is the Intervening Plaintiff's D&T Brokerage, Inc. 's Amended Notice of

Joinder in Motion for Temporary Restraining Order and Motion for Preliminary Injunction
                                                                                    '
Without Notice Pursuant to Rule 65, Fed R. Civ. P. (the "Motion") (D.E. #32) filed by D&T

BROKERAGE, INC. ("Movant").

       Having considered the Motion, it is ORDERED that the Motion is GRANTED and Movant

is permitted to join in the preliminary injunctive relief sought by L&M COMPANIES, INC and

PALUMBO FOODS, LLC ("Original Plaintiffs") in the following filings:

       l.      Motion for a Temporary Restraining Order Without Notice, pursuant to Rule 65,

Fed R. Civ. P. (D.E. #8) ("Motion for TRO");

       2.      Memorandum in Support of Motion for Temporary Restraining Order (D.E. #9)

("Memo for TRO");

       3.      Motion for Preliminary Injunction (DE #10) ("Motion for PI"); and

       4.      Memorandum in Support for Preliminary Injunction (DE #11) ("Memo for PI").

Signed this --1.,!_ day of February, 2019.




                                             UNTED STATS DISTRICT JUDGE




                                                                                        I   '

                                                                            I
